Citation Nr: 18100278
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 16-59 473
DATE:	April 4, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The claim of entitlement to service connection for bladder cancer, to include as secondary to herbicide agent exposure is remanded for additional development.
The Veteran had honorable active duty service with the United States Army from May 1969 to June 1985, including service in the Republic of Vietnam.
This matter is before the Board of Veterans Appeals (Board) on appeal from a October 2016 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for bladder cancer.  The Veteran filed a Notice of Disagreement in November 2016.  A Statement of the Case was issued the same month.  The Veteran filed his Substantive Appeal in November 2016.
Unfortunately, remand is necessary to properly adjudicate the issue on appeal.  The Veteran reported that, while serving in Vietnam, he flew helicopters that sprayed herbicide agents.  The Veterans service in Vietnam has been confirmed, and thus exposure to herbicide agents has been presumed.  The Veteran also has a diagnosis of bladder cancer.  Bladder cancer is not currently included on the list of diseases associated with exposure to certain herbicides under 38 C.F.R. 3.309(e) that trigger presumptive service connection; however, the National Academies of Sciences (NAS) recently reclassified bladder cancer as a disease that has limited or suggestive evidence of an association with exposure to herbicides.  NAS, Veterans and Agent Orange: Update 2014 (March 10, 2016).  
For the particular purpose of triggering VAs duty to assist and provide a medical examination, the Board observes that the threshold is a low one.  McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006).  As the NAS reclassification provides at least an indication that the Veterans bladder cancer may be related to active duty service, the Board finds that VA must satisfy its duty to assist the Veteran in the development of his claim for service connection for bladder cancer by scheduling a VA examination.
 
The matter is REMANDED for the following actions:
1. Contact the Veteran and his representative in order to identify any outstanding non-VA treatment records regarding the issues on appeal.  If non-VA providers are identified, obtain releases for those records.  Make all reasonable attempts to obtain the non-VA treatment records and associate them with the claims file.  If such records cannot be obtained, inform the Veteran and his representative, and afford an opportunity for him to provide these outstanding records. 
2. Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  All attempts to contact the Veteran should be documented in the record.
3. Once the aforementioned development is complete, schedule the Veteran for a VA examination.  A complete copy of the claims file must be provided to the examiner, including a copy of this remand.  The examiner must review the entire claims folder.  The examiner must also review the NAS Agent Orange Update previously referenced.  After a thorough review of the medical and lay evidence of record, the examiner should opine as to the following:
(a.) Is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veterans bladder cancer had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service, to include as due to exposure to herbicide agents?  
The examiner may not state that it is less likely as not that the Veterans bladder cancer is related to active duty service because it is not a presumptive condition of exposure to herbicide agents.
The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.
 

4. Following completion of the foregoing, the AOJ should review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.  
 
 
Lana K. Jeng
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	H. Fisher, Associate Counsel

